Case

—

Oo fe SD A Be WwW bY

NM Bw BS BO BRD ORD ORDO meet
PSRRRRBBBRBGaSerRAaAaBETDOXS

Livia M. Kiser (Bar No. 285411)
Michael B. Shortnacy (Bar No. 277035)
KING & SPALDING LLP

633 West Fifth Street, Suite 1600

Los Angeles, CA 90071

T: (213) 443-4355

F: (213) 443-4310

lkiser@kslaw.com
mshortnacy@kslaw.com

Attorneys for Defendants

AND HONDA NORTH AMERICA, INC.

DENNIS MACDOUGALL, RAY SEOW,
PRABHANJAN KAVURI, RICHARD
FRICK, JOSEPH RYAN PARKER, and
BRYAN LENTZ, individually and on
behalf of all others similarly situated,

Plaintiffs,
Vv.

AMERICAN HONDA MOTOR CO.,
INC., and HONDA NORTH AMERICA,
INC.,

Defendants.

AMERICAN HONDA MOTOR CO., INC.

 

 

$:17-cv-01079-JGB-DFM Document171 Filed 07/03/19 Page 1of3 Page ID #:5363

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SOUTHERN DIVISION

Case No. 8:17-cv-01079-AG (DFMx)

PROOF OF SERVICE RE:
DOCUMENTS FILED UNDER SEAL
PURSUANT TO COURT ORDER
DATED JULY 1, 2019

L.R. 79-5.2.2(C)

 

 

 

PROOF OF SERVICE

 
Case

Oo co ~s DR A BP WY LY —

Bo BRD ORDO ee ea

$:17-cv-01079-JGB-DFM Document171 Filed 07/03/19 Page 2of3 Page ID #:5364

PROOF OF SERVICE

I am a citizen of the United States and resident of the State of California. I am
employed in the County of Los Angeles, State of California, in the office of a member
of the bar of this Court, at whose direction this service was made. I am over the age
of eighteen years and not a party to the within action.

On July 3, 2019, I served the following document(s) in the manner described
below:

(1) UNREDACTED DOCUMENTS (DOCKET 170), IDENTIFIED IN
THE COURT’S JULY 1, 2019 ORDER (DOCKET 168); AND

(2) NOTICE OF ELECTRONIC FILING OF DOCUMENT NUMBER:
170

MJ (BY ELECTRONIC SERVICE): By causing to be electronically transmitted
a true and correct copy through King & Spalding LLP’s secure electronic file
transfer (“FTP”) system to the email addresses set forth below based on an
agreement by the parties as proper means of service.

Executed on July 3, 2019, at Los Angeles, California.

 

AEL B. SHORTNACY

I
PROOF OF SERVICE

 

 

 

 
Case

Oo fo S41 DH DH FP WY He

wm Hw Bw NY WY NY NN NY NYO HE ew ie ee
ao sa DB WM F&F WY NY K§ Co OO MBA KH ww B&B WW NY K&S OO

H

:17-cv-01079-JGB-DFM Document171 Filed 07/03/19 Page 3o0f3 Page ID #:5365

SERVICE LIST

Peretz Bronstein

Bronstein Gewirtz and Grossman
60 East 42nd Street Suite 4600
New York, NY 10165
212-697-6484

212-697-7296 (fax)
peretz@bgandg.com

Lawrence Deutsch

Berger Montague PC

1818 Market Street, Suite 3600
Philadelphia, PA 19103-6365
215-875-3062

215-875-4604 (fax)
Ideutsch@bm.net

Gary E Mason

Whitfield Bryson and Mason LLP

5101 Wisconsin Avenue NW Suite 305
Washington, DC 20016

202-640-1166

202-429-2294 (fax)
gmason@wbmllp.com

Jeffrey L Osterwise
Berger and Montague PC
1622 Locust Street
Philadelphia, PA 19103
215-875-4642
215-875-4604 (fax)
josterwise@bm.net

34538577.v1

2

 

 

 

PROOF OF SERVICE

 
